IN THE SUPREME COURT OF PENNSYLVANIA
                           WESTERN DISTRICT


IN RE: THE ESTATE OF RONALD MARK        : No. 24 WAL 2017
ORENAK                                  :
                                        : Petition for Allowance of Appeal from
                                        : the Order of the Superior Court
PETITION OF: ANN L. ORENAK, AS          :
EXECUTRIX OF THE ESTATE OF              :
RONALD MARK ORENAK                      :


                                    ORDER



PER CURIAM

     AND NOW, this 23rd day of May, 2017, the Petition for Allowance of Appeal is

DENIED.